Citation Nr: 1613771	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-45 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 10 percent evaluation, effective September 19, 2006.  The Veteran appeals for a higher initial evaluation.  

During the pendency of the appeal, the RO issued an October 2009 rating decision granting a higher 30 percent evaluation for PTSD, effective September 19, 2006.  In addition, the RO issued a March 2013 rating decision granting a higher 50 percent evaluation for PTSD, effective September 19, 2006.  The Veteran continues to appeal for a higher initial evaluation for PTSD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a February 2011 Travel Board hearing.  A transcript of this hearing is of record.

In October 2011, the Board found that TDIU had been raised by the record and took jurisdiction of the claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with reduced reliability and productivity.

2.  From February 17, 2011 to May 27, 2014, the evidence does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  

3.  As of May 28, 2014, the evidence does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  From February 17, 2011 to May 27, 2014, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  As of May 28, 2014, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Veteran received notice of what was necessary to substantiate a TDIU claim when he received his March 2013 supplemental statement of the case.  The Board finds that this notice is sufficient as the Veteran received subsequent readjudication of his claim in June 2013.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in May 2008, October 2009, November 2011, August 2012, January 2013, March 2013, June 2014, January 2015, and March 2015.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Higher Initial Evaluation

The Veteran is seeking a higher initial evaluation for his PTSD.  Specifically, the Veteran testified that he left his employment with the U.S. Post Office, because of his PTSD.  He took medication and received psychotherapy about every six weeks.  
He reported having symptoms of obsessive rituals, such as checking the doors and windows on a regular basis, and irritability with periods of anger.  He said he slept mostly during the day and was awake at night a lot.  When he was awake during the night, he was sitting on the front porch or looking out the window.  His wife reported that she had to move to another room, because the Veteran was constantly awake.  The Veteran did not like big crowds and did not go out.  As testified by his wife, the Veteran had poor personal hygiene stating that the Veteran would not change his clothes despite their lack of cleanliness.  See February 2011 Board hearing transcript.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran has been currently evaluated as 50 percent disabling, effective September 19, 2006, for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In May 2008, the Veteran underwent a VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran was appropriately dressed and groomed; displayed clear, coherent, and goal-directed speech, but noted he was rambling at times; was alert and fully oriented; exhibited linear thought process; and was devoid of delusional content.  Overall, the VA examiner concluded that the Veteran was experiencing a mild level of impairment in his social and occupational functioning.  

In October 2009, the Veteran was afforded a VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran was alert and fully oriented; conveyed a fair history; had a blunt affect; exhibited generally linear thought process; had slow, but generally fluent speech; displayed fair insight; demonstrated difficulty with attention and memory; denied any overt symptoms of psychosis; reported a history of suicidal thoughts, but no attempts; and denied current suicidal or homicidal ideation.  Overall, the VA examiner opined that the Veteran had moderate impairment in occupational and social functioning related to his PTSD symptoms.  

In January 2013, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran had PTSD symptoms of recurrent and distressing recollections; recurring distressing dreams; avoidance behavior; feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outburst of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  In addition, the VA examiner noted symptoms of depressed mood; anxiety; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Since his last VA examination, the VA examiner did not find an increase in severity of the Veteran's PTSD symptoms.  Overall, the VA examiner determined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  Moreover, the VA examiner opined that the Veteran's PTSD did not render the Veteran unable to secure or maintain substantially gainful employment.  

In March 2013, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current psychosocial history.  Upon objective evaluation, the VA examiner reiterated the same mental health symptoms that the Veteran displayed at his prior VA examination.  In addition, the VA examiner found that the Veteran had physiological reactivity on exposure to internal or external cues; suspiciousness; and flattened affect.  Agreeing with the January 2013 VA examiner's opinion, the March 2013 VA examiner found that despite the Veteran's long standing PTSD symptoms, his diagnosis did not, in and of itself, prevent him from obtaining or maintaining gainful employment.  The January 2013 VA examiner also repeated the same level of occupational and social impairment based on his PTSD symptoms.  

In March 2015, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Upon objective evaluation, the VA examiner found that the Veteran had recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; avoidance behavior; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior or angry outbursts; sleep disturbance; depressed mood; and anxiety.  The VA examiner noted that the Veteran's mood was hostile at the beginning of the examination and defensive when answering questions, but later he relaxed and became more engaged in the conversation.  Overall, the VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  Opining on the Veteran's ability to perform in an occupational environment, the VA examiner noted that the Veteran was very irritable, which might impact his capacity to interact with supervisors and co-workers; however, based on the Veteran's longevity of service at the U.S. Postal Service (20 years) and his gainful employment history, he would likely be able to communicate, make decisions, think abstractly, follow instructions and complete tasks in a timely manner.  

Based on a careful review of clinical and subjective evidence, the Board finds that throughout the appeal period, the Veteran's PTSD does not warrant a higher 70 percent evaluation.  In other words, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration consistent with the symptoms identified in the next higher evaluation, which requires deficiencies in most areas.  The Veteran said that he had periods of anger associated with irritability, preferred to remain socially isolated, displayed obsessive and hypervigilant behavior, had chronic difficulty sleeping, and had poor motivation and ability to complete his activities of daily of living, including personal hygiene.  So while the Veteran clearly had a diminished level of functioning, the objective findings made by each of the VA examiners essentially agreed on the severity of the Veteran's PTSD symptoms.  Noting that his symptoms were consistent with no more than a 50 percent rating criteria, the VA examiners found that the Veteran was moderately impaired due to his PTSD.  In view of these factors, the Board concludes that the Veteran's PTSD is most appropriately characterized by occupational and social impairment with reduced reliability and productivity and is no more than 50 percent disabling.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of depressed mood, chronic sleep impairment, anxiety, mild memory loss, disturbances of motivation and mood, hypervigilance, and exaggerated startle response.  The rating schedule takes into account various mental health symptoms and their resulting functional impairment and provides for higher evaluations for symptoms of increased frequency, severity and duration than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

III. TDIU

The Veteran contends that his service-connected PTSD prevents him from securing or following any substantially gainful employment.  See February 2011 Board hearing transcript and February 2012 VA Form 21-8940.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

The Veteran raised the issue of a TDIU and thus claimed TDIU at his Board hearing held on February 17, 2011.  

For the appeal period from February 17, 2011 to May 27, 2014, the Veteran's service-connected disabilities have a combined evaluation of 60 percent for: PTSD as 50 percent disabling; degenerative disc disease (DDD) of the lumbar spine with retrolisthesis and intervertebral disc syndrome (IVDS) as 20 percent disabling; and residual scar of the left patella and lower thigh as 10 percent disabling.  At a combined 60 percent evaluation, from February 17, 2011, to May 27, 2014, the Veteran's service-connected disabilities do not satisfy the schedular requirements for a TDIU.  

As of May 28, 2014, the Veteran's service-connected disabilities have a combined evaluation of 70 percent for: PTSD as 50 percent disabling; DDD of the lumbar spine with retrolisthesis and IVDS as 40 percent disabling; and residual scar of the left patella and lower thigh as 10 percent disabling.  At a combined evaluation of 70 percent evaluation, as of May 28, 2014, the Veteran's service-connected disabilities satisfy the schedular requirements for a TDIU.  

Although, from February 17, 2011 to May 27, 2014, the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

In this case, and for the reasons set forth below, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).  

From February 17, 2011 to May 27, 2014, the Board finds that the following evidence is the most probative evidence to the question of whether referral for extraschedular consideration of TDIU is warranted.  In particular, the Board places weight upon the following: (1) a February 2012 VA Form 21-8940 which reflects that the Veteran had been employed as a letter carrier with the U.S. Post Office from March 1987 to April 2009, that he left his employment because of his PTSD, and that he had completed high school and had no other education or training; (2) the January 2013 VA examiner's conclusion that the Veteran's PTSD symptoms had not increased in severity since his last VA examination in October 2009; (3) the Veteran's report at his March 2013 VA examination that he left his job because it was stressful and that his employer claimed that he was not performing his duties properly (e.g., missed deliveries); and (4) the March 2013 VA examiner's opinion that the Veteran's PTSD did not, in and of itself, prevent him from obtaining or maintaining gainful employment.  

The evidence of record does not reveal factors outside the norm for causing unemployability.  Although the Veteran has maintained that he retired early in 2009 due to his PTSD, the Veteran was able to maintain a long history of employment without any identified disciplinary actions.  Furthermore, the objective findings regarding the severity of his mental health symptoms do not demonstrate that his ability to secure employment would be hindered by his condition.  Indeed, the Veteran's PTSD has not been shown to be severe enough to warrant a higher evaluation that would demonstrate that the Veteran's level of functioning had been significantly diminished.  The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular rating for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any evidence that his PTSD, or other service-connected disabilities, prevent him from securing or following any substantially gainful employment, from February 17, 2011 to May 27, 2014, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).

Similarly, the Board finds that for the period as of May 28, 2014, the most probative evidence demonstrates that a TDIU is not warranted.  As described above, the January 2015 VA examiner found that the Veteran's PTSD symptoms might impact his ability to interact with supervisors and co-workers; however, based on the Veteran's prior employment history and performance, the VA examiner also described how the Veteran would still be able to meet the demands of an occupational environment (e.g., communicate, make decisions, think abstractly, follow instructions, and complete tasks in a timely manner).  The Board recognizes that a January 2015 VA examiner found that the Veteran's lumbar spine disability impacted his ability to work, as he would be unable to carry heavy objects or have a full range of motion.  Furthermore, the evidence shows that the Veteran's service-connected lumbar spine disability had worsened warranting a higher disability evaluation.  Nevertheless, the Veteran has not shown that his service-connected disabilities are of such a degree that he is unable to perform any occupational work.  Indeed, based on the objective findings of the Veteran's level of functional impairment due to his service-connected disabilities, the Veteran might require certain work limitations, but the evidence does not show that solely, by virtue of his service-connected disabilities, the Veteran is precluded from securing or following substantially gainful employment.  Thus, the Board concludes that as of May 28, 2014, a TDIU is not warranted.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.  



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


